In their motion for a rehearing the appellants renew their contention that a deputy constable is not amenable to prosecution under the provisions of article 365, P. C. It is conceded by the appellants that article 256, P. C. of 1895, comprehended deputies, but it is urged that the Legislature, in passing the amendatory Act of 1907, restricted the operation of the statute to the principal officer. This contention is predicated upon the omission from the amendatory Act of the language hereinafter mentioned. It is deemed proper to review the history of the legislation involved in the light of the definition of extortion at common law. We quote from 19 Tex. Jur., p. 482, as follows: "At the common law extortion is defined as the unlawful taking by an officer, by color of his office, of any money or thing of value that is not due to him, or more than is due or before it is due."
Article 256, P. C. of 1895, reads: "If any officer authorized by law to demand or receive fees of office, or any person employed by such officer, shall wilfully demand or receive higher fees than are allowed by law, or shall wilfully demand or receive fees not allowed by law, he shall be punished by a fine not less than twenty-five nor more than one hundred dollars for each offense."
We quote article 257, P. C., 1895: "The preceding article applies to all persons holding any office to which fees are attached, and to the heads of the departments of the government in whose offices fees may be charged."
In the Acts of 1907, page 307, is found an amendment to article 256, which reads as follows:
"If any officer or person authorized by law to demand or receive fees of office, shall wilfully collect any fee or fees due him by law in excess of the fee or fees allowed by law for such service or for fees not allowed by law, he shall be punished by imprisonment in the State Penitentiary not less than two nor more than five years for each offense."
Article 365, P. C., 1925, under which the prosecution proceeded, provides: "If any officer or person authorized by law to demand or receive fees of office, shall wilfully collect for himself or for another any fee or fees not allowed by law, or any money as a purported fee for a service or act not done, or any fee or fees due him by law in excess of the fee or fees *Page 257 
allowed by law for such service, he shall be confined in the penitentiary not less than two nor more than five years for each offense."
It is observed that at common law the crime of extortion may be committed only by an officer. 25 Cor. Jur., p. 234. The language employed in article 256, P. C., 1895, is deemed to have extended the common-law definition and made amenable to prosecution persons other than officers. Under the terms of said article, any person employed by an officer, authorized by law to demand or receive fees of office, was made amenable to prosecution for extortion. It would follow that the omission of the italicized words from the amendatory Act of 1907, and from the present statute should not be taken to affect the question to be solved. This is the question: Is a deputy an officer authorized by law to demand or receive fees of office?
It is well settled that a deputy sheriff is a public officer. Towns v. Harris, 13 Tex. 507; 46 Cor. Jur., p. 1062. He is invested by law with some portion of the sovereign functions of the government, to be exercised by him for the benefit of the public. Mechem, Pub. Off., sec. 1; State v. Bus (Supreme Court of Missouri), 33 L. R. A., 616. Deputy constables are provided for by law and qualify in the same manner as deputy sheriffs. Article 6879, Revised Statutes, 1925; article 6869, Revised Statutes, 1925. They are also vested by law with some portion of the sovereign functions of the government, to be exercised by them for the benefit of the public. They are public officers clothed with the power and authority of their principals. Wilson v. State, 36 S.W.2d 733. However, appellants insist that article 367, P. C., 1925, makes evident the intention of the Legislature to restrict the operation of article 365 to the principal officer. We quote the article first mentioned: "The two preceding articles apply to all persons holding any office to which fees are attached, and to the heads of the department of the government in whose offices fees may be charged."
It is contended by appellants that a deputy constable holds no office to which fees are attached, but on the contrary, receives for his services a stated salary. From this it is argued that a deputy is not an officer authorized by law to demand fees of office.
Every duty imposed by statute on a specified officer is regarded in law as perfomed by him, whether actually performed by him or his authorized deputy, and a statutory provision for compensation for such officer fixes the amount to be paid regardless of who performs the service. 46 Cor. Jur., p. 1063. *Page 258 
The constable receives the fees provided by statute whether he performs the service himself or whether it is performed by his deputy. The fee allowed by law is the same whether he or his deputy performs the duty to which the fee is attached. The compensation of the constable is derived directly from the fees collected by himself and deputies. Indirectly the compensation of the deputy is received, in the form of salary, from fees. Article 3902, Revised Statutes, 1925. That such fees are attached to the office held by the deputy constable for the benefit of the constable, as well as himself, seems obvious. Under the statute, the collection of an unauthorized fee for another is inhibited, as well as the collection for himself. Moreover, the statute is not limited to the officer entitled to receive the fee. The language employed is "authorized todemand or receive." In serving process and indicating the fee due for the service, it would seem that the deputy is demanding the fee for another, namely, the constable. Clearly it would appear that the deputy holds the office to which fees are attached.
The fact that Title 61, Revised Statutes, 1925, relating to fees of office, employs the official name of the principal officer would not appear to affect the question under consideration. Said title prescribed a schedule of fees. As heretofore stated, such fees are not affected by the character of the officer performing the duty. They are the same whether the service is rendered by the principal officer or his deputy.
The motion for rehearing is overruled.
Overruled.